Order entered April 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01365-CR

                      TERRANCE GERMAINE WILKINS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. F10-62224

                                           ORDER
       The Court has before it appellee the State of Texas’s April 23, 2015 “Combination

Motion to Accept Contemporaneously-Tendered Response Brief and to Permit State to Present

Oral Argument.”

       We GRANT appellee’s motion for extension of time to file its brief, and we direct the

Clerk to file appellee’s brief effective the date of this order. We also GRANT appellee’s motion

to present oral argument at submission of this case, which is set at 9:00 a.m. on May 19, 2015.


                                                      /s/   ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE